DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 26, 30 – 33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Eveland et al. (US 2004/0198613) or, in the alternative, under 35 U.S.C. 103 as obvious over Eveland et al. (US 2004/0198613)
In regards to claim 1, Eveland teaches lubricating oil composition containing a combination of acylating agent substituted alkene polymers providing viscometric properties for dispersants in engine oils (abstract).  The first dispersant a) and the second dispersant b) are present in ratios of about 25:75 to about 75:25 [0011].  Dispersant a) is an acylated alkene having 6 to 11 carbon atoms [0015].  Dispersant b) comprises polyisobutylene substituent as the alkene [0016].  The dispersants have a number average molecular weight of the hydrocarbyl substituents (i.e., C6 – C11 alkene or polyisobutylene) of 350 to 25000 or from 500 to 15, 000 or most preferably from 1000 to 5000 most preferably [0037].  In one embodiment, the dispersants a) and b) are polydecene (i.e., poly-C10 olefin or poly-C10 hydrocarbyl) succinimide and polyisobutylene succinimide respectively in ratios of 25:75, 50:50 and 75:25 [0126, Examples].  The composition comprises oil in amounts of from 30 to 99.9% or preferably from 73 to 95% [0085].  The dispersant is present in the composition in amounts of from 0.1 to 30% or preferably from 0.5 to 20% [0086].  Thus, the claimed limitations are provided in the preferred embodiments which anticipates the claimed limitations or at least makes the claimed limitations obvious.
In regards to claims 2 – 6, 8, Eveland teaches the composition having the poly-C10 olefin which is present as 100% of the hydrocarbyl group.
In regards to claims 7, 12, Eveland teaches the second dispersant is polyisobutylene (i.e., polyalphaolefin) succinimide as previously stated.
In regards to claims 9, 10, 13, Eveland teaches the composition wherein the polydecene succinimide dispersant has number average molecular weight of the claims as previously stated.
In regards to claims 11, 14, 15, Eveland teaches the composition having the polydecene succinimide with similar molecular weights as claimed and present in similar amounts and thus would be expected to provide similar TBN as claimed.
In regards to claim 16, Eveland teaches the composition which can comprise other additives of the claims [0089].
In regards to claims 17, 18, Eveland teaches the composition having the amounts of dispersants of the claims as previously stated.
In regards to claims 19, 20, Eveland teaches the composition having kinematic viscosity at 100ºC (KV100) of from about 11.7 cSt to about 12.7cSt [0142, Ex 4 – 6].  However, Eveland desires to maintained Kv100 at 12.5 cSt or less which overlaps the claimed ranges [0143].  Since polyolefins have VI of 120 or higher, when having Kv100 of 12.5 cSt or lower, the equivalent Kv40 is calculated to be 99.5 cSt or lower.  The composition can be 5W30 which have Kv100 of from about 4 cSt to less than about 12.5 cSt [0128].  The equivalent Kv40 is calculated to be from about 18.1 to about 99.5 which overlaps the claimed range.
In regards to claim 21, Eveland teaches the composition having the base oil and additives in the claimed amounts and kinematic viscosities in similar ranges and thus would be expected to have similar HTHS 150 viscosity as claimed.  Alternatively, at least in view of Kubo et al. (US 2020/0157460) which teaches compositions for internal combustion engines which similarly comprises dispersants and wherein the oil is similarly a low viscosity oil which can have HTHS 150C of from about 1.7 to about 3.2 mPas (abstract), persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have prepared the oil of Eveland to have HTHS 150C viscosities of from about 1.7 to about 3.2 mPas, as such viscosities are known to be suitable for use in engine oils.
In regards to claims 22 – 26, 30, Eveland teaches the composition having the claimed ingredients in amounts within or overlapping the clamed ranges as previously stated.
In regards to claim 31, Eveland, and alternatively further in view of Kubo, teaches the composition having the claimed limitations as previously stated.
In regards to claims 32, 33, Eveland teaches the composition which are useful in internal combustion engines.  Kubo et al. (US 2020/0157460) is added to teach lubricants for direct injected turbo-charged engines which can comprises dispersants such as hydrocarbyl succinimide dispersants and mixtures [abstract, 0105 and 0383].  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the dispersant composition of Eveland in the engine oil composition of Kubo, as Kubo also for the use of such dispersants in the composition.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771